TABLE OF CONTENTS



Exhibit 10.14

CHEVRON CORPORATION

CHANGE IN CONTROL SURPLUS EMPLOYEE SEVERANCE PROGRAM FOR

E-LEVEL SALARY GRADES

(as adopted effective March 29, 2000)

1.



--------------------------------------------------------------------------------



TABLE OF CONTENTS



TABLE OF CONTENTS

                      Page  
I.
  INTRODUCTION     1  
II.
  COMMENCEMENT OF PARTICIPATION     1  
III.
  TERMINATION OF PARTICIPATION     1  
IV.
  SEVERANCE PAY BENEFIT     2  
(a)
  Eligibility for Severance Pay Benefit     2  
(b)
  Amount of Severance Pay Benefit     5  
(c)
  Repayment of the Severance Pay Benefit     6  
V.
  FORM OF SEVERANCE PAY BENEFIT     6  
VI.
  BENEFIT PLAN ALLOWANCE     8  
(a)
  Eligibility for Benefit Plan Allowance     8  
(b)
  Amount of Benefit Plan Allowance     9  
(c)
  Repayment of the Benefit Plan Allowance     11  
VII.
  FORM OF BENEFIT PLAN ALLOWANCE     11  
VIII.
  DEATH OF A MEMBER     11  
IX.
  BENEFITS PROVIDED UNDER OTHER PLANS     11  
(a)
  Eligible Employees Who Qualify As Eligible Retirees     11  
(b)
  Eligible Employees Who Do Not Qualify As Eligible Retirees     11  
X.
  AMENDMENT AND TERMINATION     12  
(a)
  General Rule     12  
(b)
  Restrictions on Amendments During Extended Benefit Protection Period     12  
XI.
  NON-ALIENATION OF BENEFITS     14  
XII.
  SUCCESSORS AND ASSIGNS     14  
XIII.
  LEGAL CONSTRUCTION     14  
XIV.
  ADMINISTRATION AND OPERATION OF THE PLAN     14  
(a)
  Plan Sponsor and Plan Administrator     14  
(b)
  Administrative Power and Responsibility     14  
(c)
  Review Panel     14  
(d)
  Service in More Than One Fiduciary Capacity     15  
(e)
  Performance of Responsibilities     15  
(f)
  Employee Communications and Other Plan Activities     15  
XV.
  CLAIMS, INQUIRIES AND APPEALS     15  
(a)
  Claims for Benefits and Inquiries     15  
(b)
  Denials of Claims     15  
(c)
  Review Panel     16  
(d)
  Requests for a Review     16  
(e)
  Decision on Review     17  
(f)
  Rules and Procedures     17  
(g)
  Exhaustion of Remedies     17  

i



--------------------------------------------------------------------------------



TABLE OF CONTENTS



             
XVI.
  BASIS OF PAYMENTS TO AND FROM PLAN     18  
XVII.
  OTHER PLAN INFORMATION     18  
(a)
  Plan Identification Numbers     18  
(b)
  Ending Date of the Plan's Fiscal Year     18  
(c)
  Agent for the Service of Legal Process     18  
(d)
  Plan Sponsor and Administrator     18  
XVIII.
  STATEMENT OF ERISA RIGHTS     18  
XIX.
  AVAILABILITY OF PLAN DOCUMENTS FOR EXAMINATION     19  
XX.
  DEFINITIONS     20  
(a)
  “Affiliate”     21  
(b)
  “Affiliated Group”     21  
(c)
  “Approved Part-Time Schedule”     21  
(d)
  “Beneficiary”     21  
(e)
  “Buyer”     21  
(f)
  “Casual Employee”     21  
(g)
  “Change in Control”     22  
(h)
  “Chevron Corporation Retirement Plan”     22  
(i)
  “Chevron Part-Time Employment Guidelines”     22  
(j)
  “Company”     22  
(k)
  “Continuous Service”     22  
(l)
  “Corporation”     23  
(m)
  “Demotion”     23  
(n)
  “Eligible Employee”     23  
(o)
  “Eligible Retiree”     25  
(p)
  “Employee”     25  
(q)
  “Enhanced Regular Earnings”     25  
(r)
  “ERISA”     25  
(s)
  “Extended Benefit Protection Period”     26  
(t)
  “Extended Benefit Protection Period Commencement Date”     26  
(u)
  “Family Leave”     26  
(v)
  “Leave of Absence without Pay”     26  
(w)
  “Member”     26  
(x)
  “MIP Target Bonus”     26  
(y)
  “New Work Location”     26  
(z)
  “Off the Job Disability”     27  
(aa)
  “Outsourcing Supplier”     27  
(bb)
  “Overall Compensation”     27  
(cc)
  “Plan”     27  
(dd)
  “Plan Administrator”     27  
(ee)
  “Present Work Location”     27  
(ff)
  “Regular Earnings”     27  
(gg)
  “Regular Work Schedule”     28  

ii



--------------------------------------------------------------------------------



TABLE OF CONTENTS



             
(hh)
  “Release”     28  
(ii)
  “Salary Grade”     28  
(jj)
  “Seasonal Employee”     28  
(kk)
  “Special Assignment”     28  
(ll)
  “Subsidiary”     29  
(mm)
  “Successors and Assigns”     29  
(nn)
  “Temporary Employee”     29  
(oo)
  “Year of Continuous Service”     29  
XXI.
  EXECUTION     29  

iii



--------------------------------------------------------------------------------



TABLE OF CONTENTS



CHEVRON CORPORATION

CHANGE IN CONTROL SURPLUS EMPLOYEE SEVERANCE PROGRAM FOR

E-LEVEL SALARY GRADES

(as adopted effective March 29, 2000)





I.   INTRODUCTION       The Chevron Corporation Change in Control Surplus
Employee Severance Program for E-Level Salary Grades (the “Plan”) was adopted by
the Corporation effective March 29, 2000. For all purposes herein, any reference
to E-Level Salary Grades shall be deemed to include the equivalent to such
Salary Grades under a successor system of classifying Salary Grades.       The
purpose of the Plan is to provide a Severance Pay Benefit or a Benefit Plan
Allowance to certain Employees whose employment with the Company terminates in
connection with a Change in Control. The Corporation is the Plan Administrator
for purposes of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The Plan shall terminate three years after a Change in Control.





II.   COMMENCEMENT OF PARTICIPATION       An Eligible Employee shall commence
participation in the Plan and become a Member upon the public announcement of
the proposed transaction which, when effected, is a Change in Control.





III.   TERMINATION OF PARTICIPATION       A Member’s participation in the Plan
shall terminate upon the occurrence of the earliest of the following:



  (a)   The Member’s employment terminates without meeting the requirements of :



  (i)   Sections IV(a)(i)(2) or (3); or     (ii)   Sections VI(a)(i) to (iii).



  (b)   The Member’s employment terminates with a provision of Section IV(a)(ii)
being applicable.     (c)   The Member fails to meet the requirements of
IV(a)(i)(4) or VI(a)(iv).

1



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (d)   The Member has received a complete distribution of his or her Severance
Pay Benefit or Benefit Plan Allowance.     (e)   The Member ceases to be an
Eligible Employee (other than by reason of termination of his or her employment
with the Company).     (f)   The Extended Benefit Protection Period ends because
of the abandonment of any plans to effectuate a transaction which, if
effectuated, would have been a Change in Control and such transaction has not
occurred.     (g)   The Plan terminates.





IV.   SEVERANCE PAY BENEFIT





  (a)   Eligibility for Severance Pay Benefit



  (i)   Subject to Section IV(a)(ii), a Member shall be eligible for a Severance
Pay Benefit only if the Member meets the requirements of Section IV(a)(i)(1);
Section IV(a)(i)(2) or (3); and Section IV(a)(i)(4).



  (1)   A Change in Control occurs during the Extended Benefit Protection
Period.     (2)   The Member’s employment is involuntarily terminated by the
Company on a date determined by the Company in its sole discretion that is no
earlier than the public announcement of the proposed transaction which, when
effected, is a Change in Control and no later than the last day of the Extended
Benefit Protection Period .     (3)   The Member meets all of the requirements
of Section IV(a)(i)(3)(a) to (c):



  (a)   The Member receives a written offer no earlier than the public
announcement of the proposed transaction which, when effected, is a Change in
Control and no later than the last day of the Extended Benefit Protection Period
of a position with the Company or an Affiliate that is a Demotion and does not
have the option of remaining in his or her present job. (Such written offer and
notification may be delivered in person or by mail. If the offer and
notification are mailed, the Member shall be deemed to have received it the
earlier of its actual receipt or three days after it is deposited in the United
States mail, properly

2



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      stamped and addressed to Member’s last known address as reflected on the
books of the Company.);     (b)   The Member has failed to accept such Demotion
in writing within the time prescribed in the offer or (if no such time is
specified) within 7 days after the date the offer is actually or deemed to be
received, if earlier. Failure to respond within the prescribed time shall be
deemed a rejection of the Demotion, regardless of the reason for the failure to
respond; and     (c)   Such Member resigns his or her employment on a date
determined by the Company, which shall be no later than sixty (60) days after
the date the offer is actually or deemed to be received, whichever is earlier,
or (if the Member so agrees) a later date that is no later than three years
after the Change in Control;



  (4)   The Member executes the Release within forty-five (45) days after its
receipt (or such extension as may be granted by the Company in its sole
discretion) and the period for revoking the execution of the Release under the
Older Workers’ Benefit Protection Act, 29 U.S.C. § 626(f), has expired.



      Under no circumstances shall a Member be construed as having terminated
employment or be eligible for a Severance Pay Benefit because he terminates
employment with the Company for the purpose of accepting employment with the
entity that effectuates a Change in Control, its subsidiaries or affiliates.



  (ii)   Notwithstanding Section IV(a)(i), a Member shall be disqualified from
receiving a Severance Pay Benefit upon the occurrence of any of the following:



  (1)   Except as provided in Section IV(a)(i)(3)(c), the Member voluntarily
terminates employment with the Company for any reason prior to the termination
date set by the Company;     (2)   The Member’s employment with the Company is
terminated for cause or by death;     (3)   If the Member is receiving
short-term sick leave benefits under the Corporation’s Short-Term Disability
Plan (or similar program) on the date of termination, the Member fails to
execute a written

3



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      waiver of any short-term sick leave benefits that might otherwise be
payable after employment terminates;     (4)   Subsequent to the offer of the
Demotion and before termination of employment, such Member:



  (a)   is offered another position with the Company or an Affiliate (other than
a Special Assignment) that is other than a Demotion; or     (b)   accepts any
job offer from the Company or an Affiliate (other than a Special Assignment)
without regard to whether it is a Demotion;



  (5)   the Member terminates employment with the Company in order to accept
employment with an organization that is wholly or partly owned (directly or
indirectly) by the Company or an Affiliate;     (6)   The Member accepts any job
with a Buyer or Outsourcing Supplier; and     (7)   The Member is offered
full-time employment (or part-time if the Member is on an Approved Part-Time
Schedule under the Chevron Part-Time Employment Guidelines when his or her
employment terminates) with a Buyer or Outsourcing Supplier at a New Work
Location when such position is:



  (a)   50 miles or less from his or her Present Work Location with the Company;
and     (b)   would not result in a:



  (i)   material reduction in authority or responsibility; or     (ii)  
reduction in Overall Compensation.



      The business decisions that may result in a Member qualifying for a
Severance Pay Benefit are decisions to be made by the Company in its sole
discretion.



      In making these decisions, similarly situated organizations, locations,
functions, classifications, and/or Members need not be treated in the same
manner. The date selected by the Company to terminate the Member’s employment is
within its sole discretion and (subject to Section IV(a)(i)(3)(c) with respect
to Demotions) the

4



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      Company is under no obligation to terminate a Member’s employment prior to
three years after the Change in Control.





  (b)   Amount of Severance Pay Benefit



  (i)   Subject to Section IV(b)(ii), the Severance Pay Benefit payable to a
Member shall be equal to three years of such Member’s Enhanced Regular Earnings.
    (ii)   Notwithstanding Section IV(b)(i), any Severance Pay Benefit otherwise
payable under that section shall be reduced (but not below zero) as follows:



  (1)   If the Member had been or is on an Approved Part-Time Schedule under the
Chevron Part-Time Employment Guidelines at any time after January 1, 1994, the
Severance Pay Benefit shall be reduced by multiplication by a ratio. The
numerator of the ratio shall be the total number of full months of the Member’s
Continuous Service after January 1, 1994 while not on such an Approved Part-Time
Schedule. The denominator of the ratio shall be the Member’s total number of
full months of Continuous Service. In calculating the Severance Pay Benefit for
a Member currently on such an Approved Part-Time Schedule, Enhanced Regular
Earnings shall be based on a full-time equivalent.     (2)   If a Member is
reemployed by the Company or an Affiliate within three years after termination,
the Severance Pay Benefit shall be reduced to the amount that the Member’s
Enhanced Regular Earnings would have been for the period from the date of
termination to the date of reemployment. In all cases, the reduced benefit will
be based on the Member’s Enhanced Regular Earnings used to calculate such
Member’s Severance Pay Benefit under the Plan. A Member will be considered
“reemployed” under the Plan for purposes of the repayment provision in this
Section IV(b)(ii)(2) if retained at a Company facility, as or through a
contractor for more than a full-time equivalent of more than 45 work days.    
(3)   If a Member is employed by a Buyer or Outsourcing Vendor within three
years of termination, the Severance Pay Benefit shall be reduced to the greater
of:



  (a)   the amount that the Member’s Enhanced Regular Earnings would have been
for the period from the date of termination

5



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      to the date of employment with the Buyer or Outsourcing Vendor; or    
(b)   the amount the Member has received under Section V(b) prior to employment
with the Buyer or Outsourcing Vendor.



      This Section IV(b)(iii)(3) may be waived in writing by the Corporation in
its sole discretion.     (4)   By severance pay or other similar benefits
payable under any other plan or policy of the Company or an Affiliate or
government required payment (other than unemployment compensation under United
States law) including, but not limited to, any benefit enhancement program that
may be adopted as part of a pension plan.     (5)   By any amounts payable
pursuant to the Worker Adjustment and Retraining Notification Act (WARN) or any
other similar federal, state or local statute.     (6)   By the amount of any
indebtedness to the Company.     (7)   As described in Section 4(b) of the
Chevron Corporation Benefit Protection Program established effective March 29,
2000, as it may be amended from time to time.





  (c)   Repayment of the Severance Pay Benefit         If the Member has
received payment under the Plan in excess of the Severance Pay Benefit, as
reduced in Section IV(b)(ii), the Member must agree as a condition of
reemployment that such excess will be repaid to the Company.





V.   FORM OF SEVERANCE PAY BENEFIT



  (a)   Subject to Section V(b), the Severance Pay Benefit under the Plan may
take any one of the following forms of distribution as elected by the Member:



  (i)   a lump sum payment on or before December 31 of the year in which
employment terminates;     (ii)   a lump sum payment after December 31 of the
year in which employment terminates, but within twenty-four (24) months after
the termination of employment; or

6



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (iii)   a maximum of two installment payments over a period not to exceed
twenty-four (24) months from the termination date. The amount and timing of each
installment may be different.



  (b)   If a Member’s employment with the Company is terminated in connection
with a sale of some or all of the Company’s interest applicable to, or with a
transfer of management of, the operation in which the Member was employed, the
Severance Pay Benefit will be paid in one of the following forms of distribution
as elected by the Member:



  (i)   Six Monthly Payments



  (1)   An initial payment of one month’s Enhanced Regular Earnings will be paid
on or about the date the Member’s employment with the Company terminates;    
(2)   Additional payments of up to one month’s Enhanced Regular Earnings will be
paid in one-month intervals for up to the succeeding five months; and     (3)  
If more than six monthly installments are required to complete the Severance Pay
Benefit, there will be a lump-sum payment one month after the final monthly
payment or it may be deferred as provided under any form permitted under
Section V(a); or



  (ii)   Any form permitted under Section V(a); provided that no payment is made
prior to six months from the date the Member’s employment with the Company
terminates.



  (c)   Interest



  (i)   Except as provided in this Section V(c), no interest shall be paid on a
Severance Pay Benefit.     (ii)   With respect to a benefit paid in a form
described in V(b)(i), interest will be payable on any outstanding balance of the
Severance Pay Benefit from the date employment with the Company terminates;
provided that it shall not be payable during any period for which the Member
elects a deferral of payment. This accrued interest will be included in the
final Severance Pay Benefit payment described in Section V(b)(i)(3).

7



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (iii)   Where interest is payable, the rate of interest shall be equal to the
rate paid on U. S. Thirty Year Treasury obligations for January of the year in
which the Member terminated employment with the Company.





VI.   BENEFIT PLAN ALLOWANCE





  (a)   Eligibility for Benefit Plan Allowance



      A Member shall be eligible for a Benefit Plan Allowance only if all of the
following requirements are met:



  (i)   the Member’s employment terminates on the date specified by the Company
that is no earlier than the public announcement of the proposed transaction
which, when effected, is a Change in Control and no later than the last day of
the Benefits Protection Period;     (ii)   the Member is ineligible for a
Severance Pay Benefit solely because of Section IV(a)(ii)(6) or (7) of the Plan;
    (iii)   prior to the beginning of negotiations with the Buyer or Outsourcing
Supplier and at the time the written agreement with the Buyer or Outsourcing
Supplier is executed, the Buyer or Outsourcing Supplier does not have any one of
the following employee benefit plans in which the Member would participate if an
offer of employment with the Buyer or Outsourcing Supplier is accepted:



  (1)   a defined benefit plan that is qualified under § 401 of the Internal
Revenue Code;     (2)   a defined contribution plan that is qualified under §
401 of the Internal Revenue Code;     (3)   a post-retirement medical plan for
pre-age 65 retirees to which the Buyer or Outsourcing Supplier makes company
contributions (even if the amount of company contributions is zero for some
coverage options). The Buyer or Outsourcing Supplier shall be deemed not to have
such a plan unless the Buyer or Outsourcing Supplier agrees in the contract of
sale with the Company to recognize the Member’s combined Company and
Buyer/Outsourcing Supplier service for purposes of eligibility for that plan.
Notwithstanding the above, the Buyer or Outsourcing Supplier shall be deemed to
have such a plan with respect to a particular Member if, on the date of closing,
the Member is an Eligible Retiree as defined in the

8



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      Omnibus Health Care Plan of the Chevron Corporation Medical Plan
Organization; and



  (iv)   the Member executes the Release within forty-five (45) days after its
receipt (or such extension as may be granted by the Company in its sole
discretion) and the period for revoking the execution of the Release under the
Older Workers’ Benefit Protection Act, 29 U.S.C. § 626(f), has expired.



      The business decisions that may result in a Member qualifying for a
Benefit Plan allowance are decisions to be made by the Company in its sole
discretion. In making these decisions, similarly situated organizations,
locations, functions, classifications, and/or Members need not be treated in the
same manner. The date selected by the Company to terminate the Member’s
employment is within its sole discretion and the Company is under no obligation
to terminate a Member’s employment prior to three years after the Change in
Control.





  (b)   Amount of Benefit Plan Allowance



  (i)   Subject to Section VI(b)(ii), the Benefit Plan Allowance payable to a
Member shall be equal to one (1) week of such Member’s Enhanced Regular Earnings
for each full Year of Continuous Service (prorated for completed calendar
months); provided, however, that the minimum Benefits Plan Allowance shall be
equal to four (4) weeks of the Member’s Enhanced Regular Earnings and the
maximum Benefits Plan Allowance of any Member shall not exceed twenty-five
(25) weeks of Enhanced Regular Earnings.     (ii)   Notwithstanding
Section VI(b)(i), any Benefit Plan Allowance otherwise payable under that
section shall be reduced (but not below zero) as follows:



  (1)   If the Member had been or is on an Approved Part-Time Schedule under the
Chevron Part-Time Employment Guidelines, at any time after January 1, 1994, the
Benefit Plan Allowance shall be reduced by multiplication by a ratio. The
numerator of the ratio shall be the total number of months of the Member’s
Continuous Service after January 1, 1994 while not on such an Approved Part-Time
Schedule. The denominator of the ratio shall be the Member’s total number of
months of Continuous Service. In calculating any Benefit Plan Allowance for any
such Member currently on such an

9



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      Approved Part-Time Schedule, Enhanced Regular Earnings shall be based on a
full-time equivalent.     (2)   If a Member is reemployed by the Company or an
Affiliate within the number of weeks after termination that is equal to the
number of weeks of Enhanced Regular Earnings of the Benefit Plan Allowance as
determined under Section V(b)(i), the Benefit Plan Allowance shall be reduced to
the amount that the Member’s Enhanced Regular Earnings would have been for the
period from the date of termination to the date of reemployment. In all cases,
the reduced benefit will be based on the Member’s Enhanced Regular Earnings used
to calculate such Member’s Severance Pay Benefit under the Plan. A Member will
be considered “re-employed” under the Plan for purposes of the repayment
provision in this Section VI(b)(ii)(2) if retained at a Company facility, as or
through a contractor, for a full-time equivalent of more than 45 work days.    
(3)   If a Member is employed by a Buyer or Outsourcing Supplier within the
number of weeks after termination of employment that is equal to the number of
weeks of Enhanced Regular Earnings of the Benefits Plan Allowance as determined
under Section V(b)(i), the Benefit Plan Allowance shall be reduced to the
greater of:



  (a)   the amount that the Member’s Enhanced Regular Earnings would have been
for the period from the date of termination to the date of employment with the
Buyer or Outsourcing Supplier; and     (b)   the amount the Member has received
under Section V(b) prior to employment with the Buyer or Outsourcing Supplier.



      This Section VI(b)(ii)(3) may be waived in writing by the Corporation in
its sole discretion.



  (4)   By severance pay or other similar benefits payable under any other plan
or policy of the Company or an Affiliate or government required payment (other
than unemployment compensation under United States law), including but not
limited to any benefit enhancement program that may be adopted as part of a
pension plan.

10



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (5)   By any amounts payable pursuant to the Worker Adjustment and Retraining
Notification Act or any other similar federal, state or local statute.     (6)  
By the amount of any indebtedness to the Company.     (7)   As described in
Section 4(b) of the Chevron Corporation Benefit Protection Program established
effective March 29, 2000, as it may be amended from time to time.





  (c)   Repayment of the Benefit Plan Allowance         If the Member has
received payment under the Plan in excess of Benefit Plan Allowance, as reduced
in Section VI(b)(ii), the Member must agree as a condition of reemployment that
such excess will be repaid to the Company.





VII.   FORM OF BENEFIT PLAN ALLOWANCE



      The Benefit Plan allowance will be paid in a lump sum on or shortly after
the latter of the date employment with the Company terminates or the date the
sale or other transfer of management occurs; provided that the Member has
properly signed and returned the Release to the Company and the revocation
period under the Older Worker’s Benefit Protection Act, 29 U.S.C. § 626(f), has
expired.





VIII.   DEATH OF A MEMBER



      If a Member dies after qualifying for a Severance Pay Benefit or a Benefit
Plan Allowance but before such benefit is paid is completely paid, the balance
of the Severance Pay Benefit or Benefit Plan Allowance shall be paid in a lump
sum to the Member’s Beneficiary.





IX.   BENEFITS PROVIDED UNDER OTHER PLANS





  (a)   Eligible Employees Who Qualify As Eligible Retirees.         As of
March 29, 2000, Eligible Retirees are presently eligible to continue their
health care coverage under the terms of the Omnibus Health Care Plan of the
Chevron Corporation Medical Plan Organization and its Supplement Plans. As of
March 29, 2000, Eligible Retirees are presently eligible for Company
contributions toward the cost of that coverage under the terms of the Chevron
Corporation Health Care Contributions Policy.





  (b)   Eligible Employees Who Do Not Qualify As Eligible Retirees.

11



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      As of March 29, 2000, Employees who terminate employment with the Company
and their dependents are generally presently eligible for continued coverage in
the Omnibus Health Care Plan of the Chevron Corporation Medical Plan
Organization and its Supplement Plans for (eighteen) 18 months after termination
of employment as required by the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”). As of March 29, 2000, Members who terminate
employment with a Severance Pay Benefit under this Plan may generally presently
qualify for Employee rates for coverage under the Omnibus Health Care Plan of
the Chevron Medical Plan Organization and its Supplement Plans and for the
applicable Company contribution for themselves and their dependents for the
first twelve (12) months of COBRA coverage under the terms of the Chevron
Corporation Health Care Contributions Policy (other than to the extent such
Supplement Plan provides dental coverage).     (c)   Relocation         Members
who subsequently qualify for a Severance Pay Benefit after having relocated
pursuant to a Transfer occurring after the Change in Control shall be entitled
to a reimbursement of relocations expenses to his or her Present Work Location
immediately prior to the Change in Control. Such reimbursement shall be no less
than that determined pursuant to the Company’s policy for post-retirement
relocations as it existed immediately prior to the Change in Control.





X.   AMENDMENT AND TERMINATION





  (a)   General Rule.         Although the Corporation expects to continue the
Plan indefinitely, inasmuch as future conditions cannot be foreseen, (subject to
Sections X(b) and (c)) the Corporation reserves the right to amend or terminate
the Plan at any time by action of its board of directors or by action of a
committee or individual(s) acting pursuant to a valid delegation of authority of
the board of directors. However, no amendment or termination shall adversely
affect the right to:



  (i)   Any unpaid Severance Pay Benefit or Benefit Plan Allowance; or    
(ii)   Qualify for a Severance Pay Benefit or Benefit Plan by the timely
execution of the Release after such amendment or termination.





  (b)   Restrictions on Amendments During Extended Benefit Protection Period.  
      Notwithstanding Section X(a) of the Plan, subject to Section X(c), and
except to the extent required to comply with applicable law; no amendment or
termination

12



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      of the Plan that is either not approved by the Corporation prior to the
Extended Benefit Protection Period Commencement Date or is not executed after
the expiration of the Extended Benefit Protection Period shall be effective to
the extent it:



  (i)   Deprives any individual who is an Employee as of the Change in Control
of coverage under the Plan as constituted at the time of such amendment;    
(ii)   Limits eligibility for or reduce the amount of any Severance Pay Benefit
or Benefit Plan Allowance;     (iii)   Amends Section X, XII, or the definitions
of the terms Extended Benefit Protection Period (except to lengthen such
period), Extended Benefit Protection Period Commencement Date (except to make it
an earlier date), Change in Control or Successors and Assigns in Section XX of
the Plan;     (iv)   Terminates the Plan; or .     (v)   Is executed (or would
otherwise become effective) at the request of a third party who effectuates a
Change in Control.



      For purposes of this Section X(b), approval by the Corporation shall mean
written approval (by a person or entity within the Corporation that has
authority to do so) of the subsequent execution of such Plan amendment or
termination.         No person shall take any action that would directly or
indirectly have the same effect as any of the prohibited amendments or
termination described in Section X(b).     (c)   Section X(b) shall not apply to
the extent:



  (i)   the amendment or termination of the Plan is approved after any plans
have been abandoned to effect the transaction which, if effected, would have
constituted a Change in Control and the event which would have constituted the
Change in Control has not occurred, and     (ii)   within a period of six months
after such approval, no other event constituting a Change in Control shall have
occurred, and no public announcement of a proposed event which would constitute
a change in control shall have been made, unless thereafter any plans to effect
the Change in Control have been abandoned and the event which would have
constituted the Change in Control has not occurred.

13



--------------------------------------------------------------------------------



TABLE OF CONTENTS



XI.   NON-ALIENATION OF BENEFITS



      To the full extent permitted by law and except as provided in the Plan, no
Severance Pay Benefit shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to do so
shall be void.





XII.   SUCCESSORS AND ASSIGNS



      The Plan shall be binding upon the Corporation, its Successors and
Assigns. Notwithstanding that the Plan may be binding upon a Successor or Assign
by operation of law, the Corporation shall require any Successor or Assign to
expressly assume and agree to be bound by the Plan in the same manner and to the
same extent that the Corporation would be if no succession or assignment had
taken place.





XIII.   LEGAL CONSTRUCTION



      This Plan is governed by and shall be construed in accordance with ERISA
and, to the extent not preempted by ERISA, with the laws of the State of
California.





XIV.   ADMINISTRATION AND OPERATION OF THE PLAN





  (a)   Plan Sponsor and Plan Administrator.         The Corporation is the
“Plan Sponsor” and the “Plan Administrator” of the Plan as such terms are used
in ERISA.





  (b)   Administrative Power and Responsibility.         The Corporation in its
capacity as Plan Administrator of the Plan is the named fiduciary that has the
authority to control and manage the operation and administration of the Plan.
The Corporation shall make such rules, regulations, interpretations and
computations and shall take such other action to administer the Plan as it may
deem appropriate. The Corporation shall have the sole discretion to interpret
the provisions of the Plan and to determine eligibility for benefits pursuant to
the objective criteria set forth in the Plan. In administering the Plan, the
Corporation shall at all times discharge its duties with respect to the Plan in
accordance with the standards set forth in Section 404(a)(1) of ERISA. The
Corporation may engage the services of such persons or organizations to render
advice or perform services with respect to its responsibilities under the Plan
as it shall determine to be necessary or appropriate. Such persons or
organizations may include (without limitation) actuaries, attorneys, accountants
and consultants.





  (c)   Review Panel.

14



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      Upon receipt of a request for review the Corporation shall appoint a
Review Panel that shall consist of three or more individuals. The Review Panel
shall be the named fiduciary that shall have authority to act with respect to
appeals from denial of benefits under the Plan.





  (d)   Service in More Than One Fiduciary Capacity.         Any person or group
of persons may serve in more than one fiduciary capacity with respect to the
Plan.





  (e)   Performance of Responsibilities.         The responsibilities of the
Corporation under the Plan shall be carried out on its behalf by its officers,
Employees and agents. The Corporation may delegate any of its fiduciary
responsibilities under the Plan to another person or persons pursuant to a
written instrument that specifies the fiduciary responsibilities so delegated to
each such person.





  (f)   Employee Communications and Other Plan Activities.         In
communications with its Employees and in any other activities relating to the
Plan, the Corporation shall comply with the rules, regulations, interpretations,
computations and instructions that were issued to administer the Plan. With
respect to matters relating to the Plan, directors, officers and Employees of
the Corporation shall act on behalf or in the name of the Corporation in their
capacity as directors, officers and Employees and not as individual fiduciaries.





XV.   CLAIMS, INQUIRIES AND APPEALS





  (a)   Claims for Benefits and Inquiries.         All claims for benefits and
all inquiries concerning the Plan or present or future rights to benefits under
the Plan, shall be submitted to the Plan Administrator in writing and addressed
as follows: “Chevron Corporation, Plan Administrator under the Chevron
Corporation Change in Control Surplus Employee Severance Program for E-Level
Salary Grades, 6001 Bollinger Canyon Road, Bldg. H. CHVPK, Room Number H3501-B7,
San Ramon, CA 94583-0967” or such other location as communicated to the Member.
A claim for benefits shall be signed by the Member, or if a Member is deceased,
by such Member’s spouse, designated beneficiary or estate, as the case may be.





  (b)   Denials of Claims.

15



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      In the event that any claim for benefits is denied, in whole or in part,
the Plan Administrator shall notify the claimant in writing of such denial and
of the right to a review thereof. Such written notice shall set forth in a
manner calculated to be understood by the claimant, specific reasons for such
denial, specific references to the Plan provision on which such denial is based,
a description of any information or material necessary to perfect the claim, an
explanation of why such material is necessary and an explanation of the Plan’s
review procedure. Such written notice shall be given to the claimant within
90 days after the Plan Administrator receives the claim, unless special
circumstances require an extension of time of up to an additional 90 days for
processing the claim. If such an extension of time for processing is required,
written notice of the extension shall be furnished to the claimant prior to the
termination of the initial 90-day period. This notice of extension shall
indicate the special circumstances requiring the extension of time and the date
by which the Plan Administrator expects to render its decision on the claim for
benefits. If written notice of denial of the claim for benefits is not furnished
within the time specified in this Section XV(b), the claim shall be deemed
denied. The claimant shall be permitted to appeal such denial in accordance with
the Review Procedure set forth below.





  (c)   Review Panel.         The Plan Administrator shall appoint a “Review
Panel,” consisting of three or more individuals who may (but need not) be
Employees of the Company. The Review Panel shall be the named fiduciary that has
the authority to act with respect to any appeal from a denial of benefits.





  (d)   Requests for a Review.         Any person whose claim for benefits is
denied (or is deemed denied) in whole or in part, or such person’s duly
authorized representative, may appeal from such denial by submitting a request
for a review of the claim to the Review Panel within 60 days after receiving
written notice of such denial from the Plan Administrator (or, in the case of a
deemed denial, within 60 days after the claim is deemed denied). The Plan
Administrator shall give the claimant or such representative an opportunity to
review pertinent documents that are not privileged in preparing a request for a
review. A request for review shall be in writing and shall be addressed as
follows: “Review Panel under the Chevron Corporation Change in Control Surplus
Employee Severance Program E-Level Salary Grades, 6001 Bollinger Canyon Road,
Bldg. H. CHVPK, Room Number H3501-B7, San Ramon, CA 94583-0967” or such other
location as communicated to the Member. A request for review shall set forth all
of the grounds on which it is based, all facts in support of the request and any
other matters that the claimant deems pertinent. The Review Panel may require
the

16



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      claimant to submit such additional facts, documents or other material as
it may deem necessary or appropriate in making its review.





  (e)   Decision on Review.         The Review Panel shall act on each request
for review and notify the claimant within 60 days after receipt thereof unless
special circumstances require an extension of time, up to an additional 60 days,
for processing the request. If such an extension for review is required, written
notice of the extension shall be furnished to the claimant within the initial
60-day period. The Review Panel shall give prompt, written notice of its
decision to the claimant and to the Plan Administrator. In the event that the
Review Panel confirms the denial of the claim for benefits, in whole or in part,
such notice shall set forth, in a manner calculated to be understood by the
claimant, the specific reasons for such denial, and specific references to the
Plan provisions on which the decision is based. If written notice of the Review
Panel’s decision is not given to the claimant within the time prescribed in this
Section XV(e), the claim will be deemed denied on review.





  (f)   Rules and Procedures.         The Review Panel shall establish such
rules and procedures, consistent with the Plan and with ERISA, as it may deem
necessary or appropriate in carrying out its responsibilities under this
Section XV. The Review Panel may require a claimant who wishes to submit
additional information in connection with an appeal from the denial (or deemed
denial) of benefits to do so at the claimant’s own expense.





  (g)   Exhaustion of Remedies.         No legal action for benefits under the
Plan shall be brought unless and until the claimant:



  (i)   has submitted a written claim for benefits in accordance with
Section XV(a);     (ii)   has been notified by the Plan Administrator that the
claim is denied, or the claim is deemed denied;     (iii)   has filed a written
request for a review of the claim in accordance with Section XV(d); and    
(iv)   has been notified in writing that the Review Panel has affirmed the
denial of the claim, or the claim is deemed denied.

17



--------------------------------------------------------------------------------



TABLE OF CONTENTS



XVI.   BASIS OF PAYMENTS TO AND FROM PLAN



      All Severance Pay Benefits under the Plan shall be paid by the Company.
The Plan shall be unfunded and benefits hereunder shall be paid only from the
general assets of the Company.





XVII.   OTHER PLAN INFORMATION





  (a)   Plan Identification Numbers.         The Employer Identification Number
(EIN) assigned to the Plan Sponsor (Chevron Corporation) by the Internal Revenue
Service is 94-0890210. The Plan Number (PN) assigned to the Plan by the Plan
Sponsor pursuant to instructions of the Internal Revenue Service
is                              .





  (b)   Ending Date of the Plan’s Fiscal Year.         The date of the end of
the year for the purpose of maintaining the Plan’s fiscal records is
December 31.





  (c)   Agent for the Service of Legal Process.         The agent for the
service of legal process with respect to the Plan is the Secretary of Chevron
Corporation, 575 Market Street, San Francisco, CA 94105. The service of legal
process may also be made on the Plan by serving the Plan Administrator.





  (d)   Plan Sponsor and Administrator.         The “Plan Sponsor” and the “Plan
Administrator” of the Plan is Chevron Corporation, 6001 Bollinger Canyon Road,
Bldg. H. CHVPK, Room Number H3501-B7, San Ramon, CA 94583-0967; telephone
(925) 842-0673 or such other location as communicated to the Member. The Plan
Administrator is the named fiduciary charged with responsibility for
administering the Plan.





XVIII.   STATEMENT OF ERISA RIGHTS



  (a)   As a participant in this Plan (which is a welfare plan sponsored by the
Corporation), you are entitled to the following rights and protection (ERISA):  
  (b)   Examine, without charge, at the Plan Administrator’s office and at other
specified locations such as work sites, all plan documents, collective
bargaining agreements and copies of all documents filed by the plan with the
U.S. Department of Labor.

18



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (c)   Obtain copies of all plan documents and other plan information upon
written request to the Plan Administrator. The Administrator may make a
reasonable charge for the copies.     (d)   In addition to creating rights for
plan participants, ERISA imposes duties upon the people responsible for the
operation of the Employee benefit plan. The people who operate your plan, called
“fiduciaries” of the plan, have a duty to do so prudently and in the interest of
you and other plan participants and beneficiaries.     (e)   No one, including
your employer, your union, nor any other person, may fire you or otherwise
discriminate against you in any way to prevent you from obtaining a plan benefit
or exercising your rights under ERISA. If your claim for a plan benefit is
denied in whole or in part, you must receive a written explanation of the reason
for the denial. You have the right to have the claim reviewed and reconsidered.
    (f)   Under ERISA, there are steps you can take to enforce the above rights.
For instance, if you request materials from the plan and do not receive them
within 30 days, you may file suit in a federal court. In such a case, the court
may require the Plan Administrator to provide the materials and pay you up to
$110 a day until you receive the materials, unless the materials were not sent
because of reasons beyond the control of the Administrator. If you have a claim
for benefits which is denied or ignored, in whole or in part, you may file suit
in a state or federal court. If it should happen that the plan fiduciaries
misuse the Plan’s money, or if you are discriminated against for asserting your
rights, you may seek assistance from the U.S. Department of Labor, or you may
file suit in a federal court. The court will decide who should pay court costs
and legal fees. If you are successful, the court may order the person you have
sued to pay these costs and fees. If you lose, the court may order you to pay
these costs and fees, for example, if it finds your claim is frivolous.    
(g)   If you have any questions about your plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, you should contact the nearest office of the U.S.
Labor-Management Services Administration, Department of Labor.





XIX.   AVAILABILITY OF PLAN DOCUMENTS FOR EXAMINATION



      ERISA requires Chevron Corporation as the Plan Administrator of a benefit
plan sponsored by the Corporation to make available for your examination the
plan documents under which the plan is established and operated.

19



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      The pertinent plan documents include official plan texts and any other
documents under which the plan is established or operated, and applicable
collective bargaining agreements.         These plan documents are available for
your examination at the Plan Administrator’s office, 6001 Bollinger Canyon Road,
Bldg. T. CHVPK, Room Number T1118, San Ramon, CA 94583-0967, and at certain
other locations such as the Company’s Human Resources offices.         The
following rules have been established by the Corporation for the examination and
distribution of plan documents:

RULES



  1.   When employed within a reasonable distance from a facility of the Company
having a Human Resources office:



  a.   Plan documents may be examined during regular business hours as specified
at each facility.     b.   Plan documents may not be removed from the premises.



  2.   When not employed within a reasonable distance from a facility of the
Corporation having a Human Resources office:



  a.   Plan documents may be requested from the Plan Administrator on a 30-day
loan basis.     b.   Plan documents not returned within 30 days to the Plan
Administrator will result in the Employee being charged under Rule 3. below.



  3.   Copies of plan documents or sections thereof will be provided by the Plan
Administrator at a charge of 10 cents per page. Payments may be made only by
check or money order payable to Chevron Corporation.     4.   Plan documents
covering only those plans for which an Employee is eligible will be made
available.     5.   All requests for plan documents must be in writing and
should include the Employee’s name, Social Security number, mailing address,
employing Company, department/staff and location, and title of the document
desired.





XX.   DEFINITIONS

20



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (a)   “Affiliate”         means a member of the Affiliated Group other than
the “Corporation” and a “Subsidiary”





  (b)   “Affiliated Group”         means the Corporation, each Subsidiary and
each other entity that has been designated in writing as a Member of the
Affiliated Group by the Corporation.





  (c)   “Approved Part-Time Schedule”         means a part-time schedule that is
approved by the Company under the Corporation’s Part-Time Employee Guidelines, a
amended from time to time.





  (d)   “Beneficiary”         means the person or persons so designated by a
Member. A Member may change or revoke a designation of a Beneficiary at any
time. To be effective, any designation of a Beneficiary, or any change or
revocation thereof, must be made in writing on the prescribed form, must be
received by the Corporation (in a form acceptable to the Corporation) before the
Member’s death . If a Member fails to make a valid designation of a Beneficiary,
or if the validly designated Beneficiary is not living when a payment is to be
made to a Beneficiary hereunder, the Member’s Beneficiary shall be the Member’s
spouse if then living or, if not, the Member’s then living children in equal
shares or, if none, the Member’s estate.





  (e)   “Buyer”         means an entity that purchases (or has purchased) some
or all of the Affiliated Group’s interest applicable to the operation in which
the Member is employed, or an entity that is a direct or indirect successor in
ownership or management of the operation in which the Member is employed.
Notwithstanding the above, Buyer shall not include the entity that effectuates a
Change in Control.





  (f)   “Casual Employee”         means an individual who works a Regular Work
Schedule but is hired for a job with the expectation that employment will be
terminated within four months. If a Casual Employee’s employment is not
terminated within such four-month period, status as an Employee will be
considered to commence on the first day following the date of completion of such
four-month period.

21



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (g)   “Change in Control”         means a change in control of the Corporation
as defined in Section IV of the Corporation’s By-Laws, as it may be amended from
time-to-time.





  (h)   “Chevron Corporation Retirement Plan”         means the Chevron
Corporation Retirement Plan, as it may be amended from time to time.





  (i)   “Chevron Part-Time Employment Guidelines”         means the formal
written part-time employment guidelines issued by the Corporation in its sole
discretion.





  (j)   “Company”         means Chevron Corporation, its Subsidiaries, and any
of their Successors or Assigns.





  (k)   “Continuous Service”         means the sum of the following:



  (i)   Any period of time during which a person qualifies as an Employee or,
having once so qualified, is on a leave of absence with pay, a paid vacation or
holiday or is receiving benefits under the Corporation’s Short-Term Disability
Plan; provided however that in the case of a Seasonal Employee, “Continuous
Service” shall not include any period of less than 90 consecutive calendar days
of employment in a single season; provided, further, that except as provided in
(4) below, any period of time during which an individual is on strike shall not
constitute Continuous Service;     (ii)   Any period of authorized leave of
absence without pay that constitutes Continuous Service under the Corporation’s
Leave of Absence Policy; or     (iii)   Any other period that constitutes
Continuous Service under written rules or procedures adopted from time to time
by the Corporation, subject to such terms and conditions as the Corporation may
establish; and any period of time while employed by Corporation’s Successor or
Assigns that that would have constituted Continuous Service if the service had
been with the Company prior to the Change in Control.

22



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      An Employee whose Continuous Service is interrupted and who subsequently
returns to a status that constitutes Continuous Service shall be disregarded for
all purposes of the Plan except under the following circumstances:



  (1)   In the case of an Employee laid off for lack of work, as defined in the
Retirement Plan, if such Employee is reemployed within 365 calendar days after
being laid off, all prior Continuous Service and the period of layoff shall be
considered Continuous Service;     (2)   In such case of an Employee who
resigns, if such Employee is reemployed within 31 days following such
resignation, all prior Continuous Service and the time period between the date
of resignation and reemployment will be considered Continuous Service;     (3)  
In the case of an Employee on an authorized leave of absence without pay, any
portion of which does not constitute Continuous Service under the Corporation’s
Leave of Absence Policy, if such Employee abides by all the terms and conditions
of such leave, which may include a requirement of returning to active employment
with the Corporation, all prior Continuous Service will be considered Continuous
Service; and     (4)   In the case of an individual on strike, the strike period
shall count as Continuous Service only if:



  (a)   the individual returns to work as an Employee at the end of the strike,
and     (b)   Continuous Service treatment for the period of strike is agreed to
pursuant to the collective bargaining process.





  (l)   “Corporation”         means Chevron Corporation, a publicly held
Delaware Corporation, and any Successor or Assigns.





  (m)   “Demotion”         means a reduction in Salary Grade, a material
reduction in authority or responsibility, or a reduction in Overall
Compensation.





  (n)   “Eligible Employee”

23



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      means any Employee who meets all the following conditions:



  (i)   Prior to the Change in Control is in the Company’s E-level salary
grades; and     (ii)   At termination of employment with the Company:



  (1)   has at least one Year of Continuous Service with the Company;     (2)  
is not a Temporary, Casual or Seasonal Employee of the Company;     (3)   is not
on a Leave of Absence without Pay other than the following:



  (a)   Family Leave;     (b)   Reserve or active military duty leave;     (c)  
Union business leave;     (d)   Political activity or public office leave; or  
  (e)   Expatriate employee furlough leave between foreign assignments (Form GO
120-19).



  (4)   is not included in a collective bargaining unit, unless participation in
the Plan for Employees in such unit:



  (a)   is provided for under an agreement between the Company and the
collective bargaining representative; or     (b)   is offered to the collective
bargaining representative and, after exhaustion of statutory bargaining
requirements, is extended by the Corporation to such Employees.        
Notwithstanding any other provision of the Plan, in the event a collective
bargaining representative becomes recognized or certified for a unit of
Employees that includes one or more Employees previously eligible to participate
in the Plan, their eligibility shall not be affected by their inclusion in a
bargaining until such time as statutory bargaining requirements are completed
regarding the participation, if any, of such Employees in the Plan.



      An individual’s status as an Eligible Employee shall be determined by the
Corporation in its sole discretion, and such determination shall be conclusively
binding on all persons.

24



--------------------------------------------------------------------------------



TABLE OF CONTENTS



  (o)   “Eligible Retiree”         means an Eligible Retiree as defined in the
Omnibus Health Care Plan of the Chevron Corporation Medical Plan Organization.





  (p)   “Employee”         means a common law employee of the Company who meets
all of the following conditions:



  (i)   Is employed by the Company prior to the Change in Control;     (ii)  
Prior to the Change in Control, is assigned to a Regular Work Schedule of:



  (1)   at least 40 hours per week; or     (2)   on or after January 1, 1994, at
least 20 hours per week, if such schedule is an Approved Part-Time Schedule
pursuant to the Corporation’s Part-Time Employment Guidelines.         An
individual who is disabled and receiving or entitled to receive benefits under a
long-term disability plan, such as the Long-Term Disability Plan of the Chevron
Corporation Disability Plan Organization are deemed to be assigned to a Regular
Work Schedule.



  (iii)   Is not on the payroll of a person other than the Company and who for
any reason is deemed to be a common law employee of the Company; and     (iv)  
Is not considered to be an independent contractor by the Company in its sole
discretion regardless of whether the individual is in fact a common law employee
of the Company.         An individual’s status as an Employee shall be
determined by the Corporation in its sole discretion, an such determination
shall be conclusively binding on all persons.





  (q)   “Enhanced Regular Earnings”         means the sum of Regular Earnings
and MIP Target Bonus. For purposes of determining Enhanced Regular Earnings for
a period of less than one year, the MIP Target Bonus for a Year will be
allocated pro rata over the entire year.





  (r)   “ERISA”

25



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      means the Employee Retirement Income Security Act of 1974, as amended from
time-to-time.





  (s)   “Extended Benefit Protection Period”         means the period commencing
on the Extended Benefit Protection Period Commencement Date and terminating the
earlier of the following:



  (i)   three years after the date of a Change in Control; or     (ii)   the
date of abandonment of any plans to effectuate a transaction which, if
effectuated, would have been a Change in Control and such transaction has not
occurred.





  (t)   “Extended Benefit Protection Period Commencement Date”         means the
date six months prior to the public announcement of the proposed transaction
which, when effected, is a Change in Control.





  (u)   “Family Leave”         mean a Leave under the Corporation’s Family Leave
Policy.





  (v)   “Leave of Absence without Pay”         means a Leave of Absence without
Pay under the Corporation’s Leave of Absence Policy.





  (w)   “Member”         means any Eligible Employee who has commenced
participation in the Plan pursuant to Section II and whose participation has not
terminated pursuant to Section III.





  (x)   “MIP Target Bonus”         means an amount equal to the Member’s target
bonus under the Chevron Corporation Management Incentive Plan for the year prior
to his or her termination of employment (or for the last year of the Chevron
Corporation Management Incentive Plan if it no longer exists in the year prior
to the Member’s termination of employment), as determined pursuant to the
established procedures of that Plan prior to the Change in Control.





  (y)   “New Work Location”

26



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      means Member’s normal work location if he or she should accept a job offer
with the Company, a Buyer, or an Outsourcing Supplier. For a rotational job, the
normal work location shall be the actual work location and not either the point
of demarcation or the Member’s residence..





  (z)   “Off the Job Disability”         means a disability not directly caused
by employment with the Company. The classification of a disability shall be
determined by the Corporation and such classification shall be conclusive and
binding on all persons.





  (aa)   “Outsourcing Supplier”         means an entity to whom the Company
outsources a function performed by Employees where the Company agrees with such
entity in the outsourcing agreement that it will offer jobs to current Employees
performing that function for the Company.





  (bb)   “Overall Compensation”         means the sum of Regular Earnings, and
the benefit under the Chevron Corporation Long-Term Incentive Program for the
benefit period immediately prior to the Change in Control. It shall not include
the value of any other employee benefit plan or program.





  (cc)   “Plan”         means the Chevron Corporation Change in Control Surplus
Employee Severance Plan for E-Level Salary Grades.





  (dd)   “Plan Administrator”         means the Corporation.





  (ee)   “Present Work Location”         means a Member’s current normal work
location with the Company without regard to any Special Assignment. For a
rotational job, the normal work location shall be the actual work location and
not either the point of demarcation or the Member’s residence.





  (ff)   “Regular Earnings”

27



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      means straight-time wages or salary paid to a Member by any entity within
the Affiliated Group for working a Regular work Schedule or for a leave of
absence with pay, and shall include the straight-time portion of amounts paid
for regularly scheduled overtime and any amount that is contributed to any
employee benefit plan on behalf of the Member by any entity within the
Affiliated Group under a salary reduction agreement entered into pursuant to
such plan and that is excluded from the Member’s gross income under §§ 125,
132(f), or 402(a)(8) of the Internal Revenue Code. Notwithstanding the
foregoing, if the Plan is applicable to Members employed by PLEXCO Inc. or by
the PLEXCO division of Chevron Chemical Company, “Regular Earnings”, shall
include PLEXCO-specific incentive compensation. Such Incentive compensation
shall be deemed paid in equal monthly installments over the period for which it
is awarded.





  (gg)   “Regular Work Schedule”         means the continually recurring pattern
of work established and changed as necessary by the Company for a job in each
work week or period of work weeks to meet operating needs.





  (hh)   “Release”         means a Release determined by the Company in its sole
discretion. Pursuant to such Release, the Member shall waive all
employment-related claims in connection with his or her employment with the
Company other than claims for benefits under the actual terms of an employee
benefit plan and worker’s compensation. Such Release shall be construed to
comply with the requirements of the Older Workers’ Benefit Protection Act, 29
U.S.C. § 626(f).





  (ii)   “Salary Grade”         means the classification of a job under the
Company’s written salary structure providing a guiding minimum, competitive
objective and guiding maximum in compensation for the job.





  (jj)   “Seasonal Employee”         means an individual who is hired to work a
Regular Work Schedule for a portion of each year on a repetitive basis in a job
described to cover a seasonal operating need.





  (kk)   “Special Assignment”

28



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      means a job assignment that is expected to be temporary and is designated
as a special assignment by the Company in its sole discretion.





  (ll)   “Subsidiary”         means any Corporation with respect to which the
Corporation, one or more Subsidiaries, or the Corporation together with one or
more Subsidiaries, own not less than 80% of the total combined voting power of
all classes of stock entitled to vote, or not less than 80% of the total value
of al shares of all classes of stock.





  (mm)   “Successors and Assigns”         means a corporation or other entity
acquiring all or substantially all the assets and business of the Corporation
(including the Plan) whether by operation of law or otherwise.





  (nn)   “Temporary Employee”         means an Employee classified as a
Temporary Employee by the Company in its sole discretion.





  (oo)   “Transfer”         means a non-temporary reassignment to a job with the
Company in a New Work Location that is more than 50 miles from the Employee’s
Present Work Location. An offer of a position with a Buyer is not a Transfer.
Notwithstanding the above, “Transfer” shall not include:



  (i)   in the case where an Employee’s current job is a rotational job, a
reassignment to a job with the Company in a New Work location that is no more
than 50 miles from the Employee’s last work location with the Company that did
not involve a rotational job, and     (ii)   in the case where an Employee’s
current job is in a non-U.S. location, a reassignment to a U.S. location at the
Employee’s request.





  (pp)   “Year of Continuous Service”         means the number of full months
(as defined by the Corporation in written rules adopted by it from time to time)
of Continuous Service, divided by 12.





XXI.   EXECUTION

29



--------------------------------------------------------------------------------



TABLE OF CONTENTS



      Pursuant to the authority granted to us by resolutions adopted by the
Board of directors of Chevron Corporation on March 29, 2000, the Corporation has
caused its authorized officer(s) to execute the adoption of the foregoing Plan
effective as of that date.

        CHEVRON CORPORATION     By:     /s/ G. MATIUK     G. Matiuk
       Vice-President,
Human Resources and Quality        

30